Case 1:20-cv-00232-TSK-MJA Document 28 Filed 10/26/20 Page 1 of 4 PagelD #: 99

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RICHARD DALE WEST,
Plaintiff,
V. Civil Action No. 1:20ev232
(Judge Kleeh)
PRIMECARE MEDICAL and

WEXFORD HEALTH SOURCES, INC.,

Defendants.

ORDER DISMISSING CASE FOLLOWING NOTICE OF INTENT TO DISMISS

On December 13, 2019 in the United States District Court for the Southern District of West
Virginia, the pro se plaintiff, Richard Dale West (“West”), an inmate then-incarcerated at the
Southwestern Regional Jail ““SSWRJ”) in Holden, West Virginia, filed a state civil rights complaint
pursuant to 42 U.S.C. § 1983, an application to proceed without prepayment of fees, and an
authorization to release institutional account information. ECF Nos. 2, 1, 3.

On December 16, 2019, three days after filing his initial complaint in the Southern District
of West Virginia, West filed a notice of change of address indicating that he had been transferred to
the Salem Correctional Center (“SCC”) in Industrial, West Virginia (a facility located within the
Northern District of West Virginia). ECF No. 5.

On January 27, 2020, the Southern District of West Virginia’s Clerk’s Office docketed a
letter-form motion filed by West seeking to modify the name of defendant “Wexford Medical” to
“Wexford Health,” and advising that he had tested positive for Hepatitis C and had requested
treatment for the same. ECF No. 8. At the time he filed this letter motion, West was incarcerated at
SCC, but was subsequently transferred to Huttonsville Correctional Center (“HCC”) in Huttonsville,

West Virginia (a facility also located within the Northern District of West Virginia).
Case 1:20-cv-00232-TSK-MJA Document 28 Filed 10/26/20 Page 2 of 4 PagelD #: 100

By Order entered June 29, 2020, in the Southern District of West Virginia, West was granted
permission to proceed as a pauper; payment of the initial partial filing fee was waived but he was
assessed the full fee.! ECF No. 11. On July 1, 2020, West filed a letter motion to consider his case.
ECF No. 12. On July 9, 2020, West filed additional documentation. ECF No. 13. On July 17, 2020,
West filed a motion to subpoena phone calls and a motion to serve summonses on the defendants.
ECF Nos. 15, 16. On August 10, 2020, West filed a motion to seeking a ruling on his motions. ECF
No. 17.

West’s complaint raised issues surrounding his medical treatment, or the lack thereof, for
medical conditions including hemorrhoids, ulcers, and blood loss, which arose while he was
incarcerated at the Northern Regional Jail (““NRJ’’) in Moundsville, West Virginia (a facility
within the Northern District of West Virginia). The complaint further alleged that sometime in
2018, West was taken to the Ohio Valley Medical Center (“OVMC”) where he was hospitalized
for five days. The complaint suggests that West was suffering from additional blood loss, anemia,
jaundice, and liver and kidney issues, and that he was returned to NRJ’s custody after being
released from OVMC.

Sometime in 2019, West was transferred from the NRJ to the SWRJ (a facility in the
Southern District of West Virginia) for approximately six months, but he claims he received no
medical treatment while he was there.

By Order entered September 20, 2020 in the Southern District of West Virginia, a
videoconference status conference was set. ECF No. 20. The status conference was held on
September 23, 2020. ECF No. 21. By Order entered September 24, 2020 in the Southern District

of West Virginia, the claims in West’s complaint raising issues in this district were transferred to

 

' At the time the portion of the case that was transferred to this district occurred, despite having been granted
permission to proceed as a pauper, West had not yet made any payments toward the fee.

2
Case 1:20-cv-00232-TSK-MJA Document 28 Filed 10/26/20 Page 3 of 4 PagelD #: 101

this district and West’s letter motion seeking to modify the name of defendant “Wexford Medical”
to “Wexford Health” was granted to the extent that the name of defendant “Wexford Medical was
amended to “Wexford Health Sources, Inc.” ECF No. 22. The remaining pending motions [ECF
Nos. 12, 15, 16] were denied without prejudice. Id.

Upon receiving the case, because the complaint was not on a Court-approved form for this
district, for administrative purposes, on September 24, 2020, this Court’s Clerk docketed it as a state
civil rights complaint pursuant to 42 U.S.C. § 1983 and issued a Notice of Deficient Pleading and
Intent to Dismiss (“Notice”) to West, advising that the instant action would be dismissed within
thirty days, or by October 28, 2020, because he had not complied with the Local Rules of Prisoner
Litigation Procedure (“LR PL P”), which require that all initiating documents be on Court-approved
forms. ECF No. 25. The Notice further advised West that if he wished to pursue his claims, he would
be required to re-file his complaint on the Court-approved form attached to the Notice. Id. The Notice
was sent to West via certified mail, return receipt requested, at his last known address as reflected
on the docket. Id. A review of the docket indicates that West received his copy of the Notice on
September 30, 2020. ECF No. 27.

On October 21, 2020, West filed his complaint on the Court-approved form and it has been
assigned Civil Action No. 5:20cv230. Pursuant to the terms of the Notice, this action is hereby
DISMISSED and all matter relating to West’s state civil rights complaint shall proceed in Civil
Action No. 5:20cv230.

The Clerk is further DIRECTED to mail a copy of this Order to the pro se Plaintiff by

certified mail, return receipt requested, at his last known address as reflected on the docket sheet.
Case 1:20-cv-00232-TSK-MJA Document 28 Filed 10/26/20 Page 4 of 4 PagelD #: 102

DATED: October 2, 2020
- Tw Bl—

THOMAS 8S. KLEEH
UNITED STATES DISTRICT JUDGE

 
